Title: To George Washington from George Mercer, 2 November 1757
From: Mercer, George
To: Washington, George



Dear Colonel,
Charles Town [S.C.] Novr 2d 1757

Tho. I have not been favored with an Answer to one of the many Letters I have wrote you since I came here, yet I will not let any Opportunity slip, agreeable to my Promise; as I shall attribute this, to your Letters miscarrying, for I woud not suppose but you have wrote.
Notwithstanding every Precaution which the Governor pretended he had taken, to have Us regularly paid, We have already been three Months without Pay, & so far advanced in a fourth that I doubt it will not be the last—Colo. Stephen sends an Express to inform the Governor of this, and of the Impossibility of keeping the Men without Pay—They have yet behaved extremely well, & tis Pity the Country shoud lose so many good Men after becoming serviceable; and I dont much doubt but they may with one Consent refuse to serve Us, & inlist with the Regulars; some of Them have attempted it already, & been Severely punished, but I am certain shoud it come to that, as they all know We cant oblige Them to continue without their Pay, they woud give Them any Encouragement to enlist with Them, Tho. to do the Gentlemen Justice they have yet done all

in their Power to prevent it, but it woud be for the Interest of the common Cause to have Them enlisted in another Regiment rather than suffer Them wholly to quit the Service—what must add greatly to promote Uneasiness & Discontent in Them, is that they see every Soldier here except Themselves paid Weekly.
We have lately had a Reinforcement here from Britain of 1000 Highlanders under the Command of Lieut. Colonel Montgomerie—I assure you they are a Set of fine Fellows, but quite undisciplined yet—They take great Pains with Them, tho., & they improve daily.
I coud but think my Friends had forgot Me, when the Drummer who came from you never brought Me a line from any Body; I have interrogated him often in Regard to the Dispositions & Strength of our Regt he coud give Me no very satisfactory Account of either, as I imagine, tho. he seems positive in his Assertions—what made me give the less Credit to his Reports was that he says Bell—who I remember when I left Virga was struck off the List, is sent to the Cherokee Fort, with 200 Men, surely they woud scarce reinstate him, & after trust him with such a Command I can’t think it possible, the most unfit Person that ever was in the service for such a Charge. Capt. Paul Demere is sent from this Place, to the So. Carolina Fort built there, really two very proper Men to manage Indians.
We have still hoped to see Virginia this Fall, till the Arrival of a Man of War from Lord Loudoun—Colo. Bouquet says perhaps we may get Home in the Spring if theres nothing material to do—but if there is—says he, by way of Hum Bug, we cant do without you.
I find my long Stay in this Place has only encreased the very bad opinion I at first conceived of it. To say no more of it tis the most extravagant & uncomfortable Place I ever was in—upon my Honor tis with some Degree of Oconomy that I can Live here upon my Pay—The Towns People dont desire to cultivate an Acquaintance or maintain a Society with Us, so that were it not for the Harmony that subsists between Ourselves (the Officers) it woud be intolerable.
I am not a little surprized that We have no late News with Us—A Vessel from Britain in seven Weeks has given Us very little fresh Intelligence; Save only there being a very Strong Fleet of at least 30 Men of War, 400 Transports & 10,000 Troops

among which is about 4 or 500 Light Horse being ready at Plymouth when they left it to undertake a secret Expedition which Sr John Mordaunt conducts, & has two other Generals with him. There are three Admirals too with the Fleet—Hawke Knowles, & Boscowen.
A French Prize was sent in here last Week, computed to be worth £40,000 Sterl.
I assure you I long much to see you again were I safe at Home So. Carolina woud be the last Place I ever woud come to.
Be pleased the first Opportunity to present my Compliments to your Mother & all your Family. I am Dr Sr Your much obliged Friend & humble Servt

Go: Mercer

